DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, 10-14, 16, & 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Raković et al (Raković, Mirko, et al. "3-Axis Contact Force Fingertip Sensor Based on Hall Effect Sensor." International Conference on Robotics in Alpe-Adria Danube Region. Springer, Cham, 2016.).
Regarding Independent Claim 1, Raković teaches:

a circuit board made of an electrically insulating material and having conductor tracks (Page 3 section 2. See Fig. 1 Element PCB below.); 
a permanent magnet surface-mounted on the circuit board (Page 3 section 2. See Fig. 1 Element the disk magnet in the center below wherein the magnet is mounted with silicone on the PCB.); and 
a magnetic-field sensor connected to the conductor tracks of the circuit board (Page 3 section 2. See Fig. 1 Elements Hall effect sensors below.).

    PNG
    media_image1.png
    179
    460
    media_image1.png
    Greyscale

Regarding Claim 2, Raković teaches all elements of claim 1, upon which this claim depends.
Raković teaches the permanent magnet is connected to the circuit board using at least one of an adhesive connection (Page 4 section 2. See Fig. 2 Element the disk magnet in the center below wherein the magnet is connected through the silicone. Silicone can be considered an adhesive here because it is holding and attaching circuit elements.), soldered connection, or snap-action connection.

    PNG
    media_image2.png
    383
    1170
    media_image2.png
    Greyscale

Regarding Claim 3, Raković teaches all elements of claim 1, upon which this claim depends.
Raković teaches the permanent magnet is arranged between the circuit board and the magnetic-field sensor or beside the magnetic-field sensor on the circuit board (Page 3 section 2. See Fig. 1 Elements the center magnet and the Hall effect sensors.).
Regarding Claim 5, Raković teaches all elements of claim 1, upon which this claim depends.
Raković teaches an electrically insulating layer is provided between the permanent magnet and the electrically conductive material (Page 4 section 2. See Fig. 2 Element the disk magnet in the center below wherein the magnet is connected through the silicone. Silicone is an insulator.).

    PNG
    media_image2.png
    383
    1170
    media_image2.png
    Greyscale

Regarding Claim 7, Raković teaches all elements of claim 1, upon which this claim depends.
Raković teaches the insulating material of the circuit board comprises a recess, in which the permanent magnet is accommodated (Page 4 section 2. See Fig. 2 Element the disk magnet in the center below wherein the magnet is connected through the silicone. Silicone is an insulator and the magnet is held within it.).

    PNG
    media_image2.png
    383
    1170
    media_image2.png
    Greyscale

Regarding Claim 8, Raković teaches all elements of claim 1, upon which this claim depends.
Raković teaches the magnetic-field sensor is arranged on the circuit board above the permanent magnet located in the recess (Page 4 section 2. See Fig. 2 Element the disk magnet in the center below wherein the magnet is connected through the silicone. Silicone is an insulator and the magnet is held within it.).

    PNG
    media_image2.png
    383
    1170
    media_image2.png
    Greyscale

Regarding Claim 10, Raković teaches all elements of claim 1, upon which this claim depends.
Raković teaches the permanent magnet and the magnetic-field sensor form a single surface-mounted device (SMD) component mounted on the circuit board (Pages 3-4 section 2. See Fig. 1 & 2 Elements the center magnet and the Hall effect sensors encapsulated in the silicone on the PCB.).
Regarding Claim 11, Raković teaches all elements of claim 10, upon which this claim depends.
Raković teaches the permanent magnet and the magnetic-field sensor are enclosed by a shared SMD package (Page 4 section 2. See Fig. 2 Elements the center magnet and the Hall effect sensors encapsulated in the silicone on the PCB.).
Regarding Claim 12, Raković teaches all elements of claim 1, upon which this claim depends.
Raković teaches the magnetic-field sensor is enclosed by an SMD package (Page 4 section 2. See Fig. 2 Elements the center magnet and the Hall effect sensors encapsulated in the silicone on the PCB.), and the permanent magnet is arranged on an 
Regarding Claim 13, Raković teaches:
A method for producing a magnetic-sensor device, which method comprising: 
providing a circuit board made of an electrically insulating material and having conductor tracks (Page 3 section 2. See Fig. 1 Element PCB below.); 
surface-mounting a permanent magnet on the circuit board (Page 3 section 2. See Fig. 1 Element the disk magnet in the center below wherein the magnet is connected through the silicone.); and 
connecting a magnetic-field sensor to the conductor tracks of the circuit board (Page 3 section 2. See Fig. 1 Elements Hall effect sensors below.).
		
    PNG
    media_image1.png
    179
    460
    media_image1.png
    Greyscale

Regarding Claim 14, Raković teaches all elements of claim 13, upon which this claim depends.
Raković teaches the permanent magnet is surface-mounted between the circuit board and the magnetic-field sensor or beside the magnetic-field sensor on the circuit board (Page 4 section 2. See Fig. 2 Elements the center magnet and the Hall effect sensors encapsulated in the silicone on the PCB.).

    PNG
    media_image2.png
    383
    1170
    media_image2.png
    Greyscale

Regarding Claim 16, Raković teaches all elements of claim 13, upon which this claim depends.
Raković teaches the permanent magnet is surface-mounted on the circuit board by soldering or adhesive bonding  (Page 4 section 2. See Fig. 2 Element the disk magnet in the center below wherein the magnet is connected through the silicone. Silicone can be considered an adhesive here because it is holding and attaching circuit elements.).
Regarding Claim 18, Raković teaches:
An surface-mounted device (SMD) component for populating a circuit board (Page 3 section 2. See Fig. 1 Element PCB below.), which wherein the SMD component comprises: 
a permanent magnet (Page 3 section 2. See Fig. 1 Element the disk magnet in the center below wherein the magnet is connected through the silicone.); and 
a magnetic-field sensor (Page 3 section 2. See Fig. Elements Hall effect sensors below.).

    PNG
    media_image1.png
    179
    460
    media_image1.png
    Greyscale

Regarding Claim 19, Raković teaches all elements of claim 18, upon which this claim depends.
Raković teaches the permanent magnet and the magnetic-field sensor are enclosed by a shared SIMD package (Page 4 section 2. See Fig. 2 Elements the center magnet and the Hall effect sensors encapsulated in the silicone on the PCB.).
Regarding Claim 20, Raković teaches all elements of claim 18, upon which this claim depends.
Raković teaches the magnetic-field sensor is enclosed by an SMD package (Page 3 section 2. See Fig. Elements the center magnet and the Hall effect sensors.), and the permanent magnet is arranged on an external face of the SMD package (Page 4 section 2. See Fig. 2 Elements the center magnet and the Hall effect sensors encapsulated in the silicone on the PCB.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raković et al (Raković, Mirko, et al. "3-Axis Contact Force Fingertip Sensor Based on Hall Effect Sensor." International Conference on Robotics in Alpe-Adria Danube Region. Springer, Cham, 2016.) in view of Morris et al (Morris, Christopher J., et al. "Self-assembly of microscale parts through magnetic and capillary interactions." Micromachines 2.1 (2011): 69-81.).
Regarding Claim 4,
Raković does not explicitly teach the permanent magnet is embedded at least partially into an electrically conductive material, and soldered to the circuit board via the electrically conductive material.
Morris teaches the permanent magnet is embedded at least partially into an electrically conductive material, and soldered to the circuit board via the electrically conductive material (See page 75 lines 1-4.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Morris to the teachings of Raković such that the permanent magnet is embedded at least partially into an electrically conductive material, and soldered to the circuit board via the electrically conductive material because this allows one more permanently affix the magnet to the circuit system.

Claims 6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Raković et al (Raković, Mirko, et al. "3-Axis Contact Force Fingertip Sensor Based on Hall Effect Sensor." International Conference on Robotics in Alpe-Adria Danube Region. Springer, Cham, 2016.).
Regarding Claim 6, Raković teaches all elements of claim 1, upon which this claim depends.
Raković does not explicitly teach the permanent magnet is soldered to the circuit board by a bottom face, and to the magnetic-field sensor by an opposite top face.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the permanent magnet be soldered to the circuit board by a bottom face, and to the magnetic-field sensor by an opposite top face because 
Regarding Claim 9, Raković teaches all elements of claim 2, upon which this claim depends.
Raković does not explicitly teach the permanent magnet comprises at least one elastic snap-action member, and the circuit board comprises a corresponding elastic receiving member.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the permanent magnet comprise at least one elastic snap-action member, and the circuit board comprises a corresponding elastic receiving member because magnets tend to be pulled into and out of areas in response to magnetic forces and attractions and these elements would be a great aid to keeping the magnets in place.

Claims 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raković et al (Raković, Mirko, et al. "3-Axis Contact Force Fingertip Sensor Based on Hall Effect Sensor." International Conference on Robotics in Alpe-Adria Danube Region. Springer, Cham, 2016.) in view of Shetye et al (Shetye, Sheetal Bhalchandra, Ilan Eskinazi, and David P. Arnold. "Magnetic self-assembly of millimeter-scale components with angular orientation." Journal of Microelectromechanical Systems 19.3 (2010): 599-609.).
Regarding Claim 15, Raković teaches all elements of claim 13, upon which this claim depends.
Raković does not explicitly teach during surface-mounting of the permanent magnet, the circuit board is placed on a soft-magnetic material.
Shetye teaches during surface-mounting of the permanent magnet, the circuit board is placed on a soft-magnetic material (See page 599 column 2 last paragraph 4th line from the bottom.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Shetye to the teachings of Raković such that one would, during surface-mounting of the permanent magnet, the circuit board is placed on a soft-magnetic material because this allows one to guide and lock components into place when assembling the device. See page 599 column 2 of Shetye.
Regarding Claim 17, Raković teaches all elements of claim 13, upon which this claim depends.
Raković does not explicitly teach once the permanent magnet has been fixed in place, the magnetic-field sensor and additional components are soldered onto the circuit board.
Shetye teaches once the permanent magnet has been fixed in place, the magnetic-field sensor and additional components are soldered onto the circuit board (See page 600 column 2 last paragraph 3rd line from the bottom. See also Fig. 2 below.).

    PNG
    media_image3.png
    471
    353
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Shetye to the teachings of Raković such that one would, once the permanent magnet has been fixed in place, solder the magnetic-field sensor and additional components onto the circuit board because this is a semi-permanent means of fixing circuit elements and one would want to do it only once when all elements are in place to avoid possible errors and possible flaws in production.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858